 Case: 1:16-cv-00748-SO Doc #: 80 Filed: 07/08/19 1 of 2. PageID #: 711




            IN THE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF OHIO
                     EASTERN DIVISION

Robert Kalvitz,                      ) Case No: 1:16-cv-748
                                     )
                  Plaintiff,         ) (Judge Solomon Oliver, Jr.)
                                     )
              -vs-                   )
                                     )
City of Cleveland, Ohio, et al.,     ) Plaintiff’s List of Exhibits
                                     )
                  Defendants.        )

  Pl Ex 1. Report of Emergency Room treatment, May 17, 2004

  Pl Ex 2. Six photos of plaintiff taken by John Consorte at the emer-
     gency room on May 17, 2004

  Pl Ex 3. United States Department of Justice, Civil Rights Division &
     United States Attorney’s Office, Northern District of Ohio, Investi-
     gation of the Cleveland Division of Police

                           Respectfully submitted,
/s/ Joel A. Flaxman                      Sarah Thomas Kovoor (0069203)
    Joel A. Flaxman                      Thomas D. Lambros (0049206)
    Kenneth N. Flaxman                   Kovoor Law, LLC.
    200 S Michigan Ave, Ste 201          155 South Park Avenue, Ste 165
    Chicago, IL 60604                    Warren, OH 44481
    knf@kenlaw.com                       sarah.thomas.kovoor@gmail.com
     jaf@kenlaw.com
    (admitted pro hac vice)
                               attorneys for plaintiff
  Case: 1:16-cv-00748-SO Doc #: 80 Filed: 07/08/19 2 of 2. PageID #: 712




                      CERTIFICATE OF SERVICE

      I certify that on July 8, 2019, I electronically filed the foregoing.

      Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the

Court’s system.

                                       Respectfully submitted,
                                   /s/ Joel A. Flaxman
                                       Joel A. Flaxman
                                       200 S Michigan Ave, Ste 201
                                       Chicago, IL 60604
                                       (admitted pro hac vice)




                                      -2-
